
	
		I
		111th CONGRESS
		1st Session
		H. R. 508
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2009
			Mr. Braley of Iowa
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To allow a refundable credit against Federal income tax
		  for the purchase of digital-to-analog converter boxes for taxpayers who did not
		  use coupons.
	
	
		1.Short titleThis Act may be cited as the
			 DTV Converter Box Rebate Act of
			 2009.
		2.Refundable tax
			 credit for the purchase of digital-to-analog converter boxes
			(a)Allowance of
			 creditIn the case of an
			 individual, there shall be allowed as a credit against the tax imposed by
			 chapter 1 of the Internal Revenue Code of 1986 for the taxable year an amount
			 equal to $40 for each digital-to-analog converter box purchased by the taxpayer
			 during the taxable year.
			(b)Limitations
				(1)Maximum
			 amountThe credit allowed under subsection (a) shall not exceed
			 $80.
				(2)Reduction of
			 credit amount for coupon redemptionThe credit allowed under
			 subsection (a) shall be reduced by $40 for each digital-to-analog converter box
			 coupon redeemed by the taxpayer.
				(c)DefinitionsFor purposes of this Act—
				(1)CouponThe
			 term digital-to-analog converter box coupon means a coupon (or
			 similar method of payment assistance) issued under section 3005 of the Digital
			 Television Transition and Public Safety Act of 2005 (Public Law 109–171; 120
			 Stat. 23).
				(2)Converter
			 boxThe term
			 digital-to-analog converter box means a digital-to-analog
			 converter box described in section 3005(d) of such Act which was purchased by
			 the taxpayer after January 1, 2009, but before June 30, 2009.
				(d) Credit
			 refundableFor purposes of the Internal Revenue Code of 1986, the
			 credit allowed under subsection (a) shall be treated as allowed under subpart C
			 of part IV of subchapter A of chapter 1 of the Internal Revenue Code of
			 1986.
			(e)RegulationsThe
			 Secretary of the Treasury, in consultation with the Assistant Secretary for
			 Communications and Information of the Department of Commerce, shall prescribe
			 such regulations and other guidance as may be necessary or appropriate to carry
			 out the purposes of this section and to prevent allowance of a credit with
			 respect to any taxpayer who purchases a digital-to-analog converter box for
			 which a digital-to-analog converter box coupon has been redeemed.
			3.Education
			 effortThe Assistant Secretary
			 for Communications and Information of the Department of Commerce shall take
			 appropriate actions to educate consumers and retailers about the tax credit
			 established under section 2 as an alternative to requesting and redeeming a
			 digital-to-analog converter box coupon.
		
